Case 2:20-cv-00079-RFB-BNW Document 28
                                    12 Filed 05/11/20
                                             02/19/20 Page 1 of 9
Case 2:20-cv-00079-RFB-BNW Document 28
                                    12 Filed 05/11/20
                                             02/19/20 Page 2 of 9
    Case 2:20-cv-00079-RFB-BNW Document 28
                                        12 Filed 05/11/20
                                                 02/19/20 Page 3 of 9




It appears that Plaintiff         IT IS SO ORDERED
requests an extension of the
time to file the parties'
                                  DATED: May 11, 2020
proposed discovery plan and
scheduling order. However, a
discovery plan and scheduling
order was filed within the time
set by the Court. (See ECF        __________________________________________________
No. 16). Accordingly,             BRENDA WEKSLER
Plaintiff's motion for an
extension of time (ECF No.
                                  UNITED STATES MAGISTRATE JUDGE
12) is DENIED without
prejudice as moot. If Plaintiff
seeks a different extension,
Plaintiff may file a subsequent
motion.
Case 2:20-cv-00079-RFB-BNW Document 28
                                    12 Filed 05/11/20
                                             02/19/20 Page 4 of 9
Case 2:20-cv-00079-RFB-BNW Document 28
                                    12 Filed 05/11/20
                                             02/19/20 Page 5 of 9
Case 2:20-cv-00079-RFB-BNW Document 28
                                    12 Filed 05/11/20
                                             02/19/20 Page 6 of 9
Case 2:20-cv-00079-RFB-BNW Document 28
                                    12 Filed 05/11/20
                                             02/19/20 Page 7 of 9
Case 2:20-cv-00079-RFB-BNW Document 28
                                    12 Filed 05/11/20
                                             02/19/20 Page 8 of 9
Case 2:20-cv-00079-RFB-BNW Document 28
                                    12 Filed 05/11/20
                                             02/19/20 Page 9 of 9
